Allowable Subject Matter
Claims 1-5, 7, 8, 10-15, 17, 18, and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.
For example, the cited references—Yonaha, Baxley, Carey, Borel, and Ostergaard—do not singly or in an obvious combination teach the “detecting that the…occupant is stationary” limitations of claim 1 and the corresponding limitations of claims 11 and 20 in combination with the respective remaining limitations in each independent claim.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2016/0217825 A1) – Li discloses automatically adjusting to a normal playback speed when there is motion data and automatically adjusting to a rapid playback when there is no motion data (Abstract).

While the Li reference teaches automatically adjusting the playback speed based on the amount of motion, the reference does not singly or in an obvious combination teach the limitations of the independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 June 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498